                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

ROBERT COHEN,

                     Plaintiff,

v.                                                       Case No. 3:14-cv-982-J-39MCR

THOMAS PARRISH,

                Defendant.
_______________________________

                                         ORDER
       Plaintiff moves the Court to hold Defendant Parrish in contempt and garnish his

wages for his failure to pay Plaintiff $7,000.00 pursuant to a judgment entered against

Defendant Parrish on March 9, 2018 (Doc. 133; Motion). Rule 69 of the Federal Rules of

Civil Procedure governs “execution” of judgments. According to Rule 69, a money

judgment generally is enforced by a writ of execution, not through contempt. See Fed. R.

Civ. P. 69(a)(1). Accordingly, Plaintiff’s Motion is DENIED.

       DONE AND ORDERED at Jacksonville, Florida, this 25th day of March, 2019.




Jax-6
c:
Robert Cohen
Thomas Parrish
Counsel of Record
